OetoN, J.
Tbe appellant, tbe defendant in tbe circuit court, interposed a general demui'rer to tbe complaint, wbicb was overruled. Tbe only question on this appeal is whether tbe alleged publication is bbelous. Tbe main facts stated in tbe complaint are as follows: The libelous article was published by tbe defendant of and concerning tbe plaintiff in tbe Oconomowoc local, a paper pubbsbed in Waukesha county, and in circulation in the county of Dodge, where tbe plaintiff resided, and wbicb was read and understood by many persons, and tended to expose tbe plaintiff to public ridicule, and did so expose him, and it was published by tbe defendant for tbe purpose of exposing him to public hatred, contempt, and ridicule. Tbe main charges in said publication are as follows: Tbe plaintiff is spoken of as tbe “king of tbe Norwegians, — ■ a character so mystical and eccentric that every one would be interested to bear from him.” “ He takes us back to tbe time when tbe star of human progress was just rising above tbe dark horizon of human ignorance; when tbe king of Babylon was changed into an ox and lived on grass.” “ But let us doubt such things no longer, when I tell you that at tbe present time this great king, in whose veins courses tbe blood of tbe ancient viking, has turned into an enormous swine, wbicb lives on lame horses,” etc. “He still retains tbe faculty of speech.” “ Great sympathy is felt for him by Norwegians all over tbe world, who keep sending him lame horses. Doctors say there is no hope for bis recovery, and be will probably remain a swine tbe rest of bis days.”
Tbe plaintiff is here ironically spoken of as a king and a *201descendant of kings, as if he had assumed such a high, character among his countrymen, and he is compared to the king of Babylon, -who fell so low as to eat grass in the fields, and he is said to have turned into an enormous swine, living upon the carrion of lame horses, as the public not cognizant of the particular meaning intended by the allusion to “ lame horses ” may well understand, and he barely retains the faculty of speech, and there is no hope of his recovery, and he will probably always remain a swine. Is not this the most offensive kind of ridicule and most intensely contemptuous, and does it not tend, and was it not intended, to bring the plaintiff into ridicule and contempt, and to injure his standing and reputation as a citizen? How could a man be lower, meaner, or more filthy than to have the character, habits, and ways of a swine. Of course no one would understand that the defendant intended to charge the plaintiff with being veritably a hog. The plaintiff is compared with this low and filthy animal to indicate that he has fallen to the very lowest degree of human degradation, morally, intellectually, and physically. It was supposed that the prodigal had fallen to the very lowest condition when he became the associate of swine, and lived upon the same food. “Words which hold the plaintiff up to contempt, hatred, scorn, or ridicule” are libelous. Odgers, lib. 21.
This is the common definition of libel. Is it difficult to see that these words fall within this definition? Words of comparison may be as libelous as those importing a direct charge; such as, “ He is thought no more of than a horse-thief and a counterfeiter.” Nelson v. Musgrave, 10 Mo. 648. “ A frozen snake.” Hoare v. Silverlock, 12 Q. B. 624. “An itchy old toad.” Villers v. Monsley, 2 Wils. 403. “ He is a black sheep.” M’Gregor v. Gregory, 11 Mees. & W. 287. “ Likening persons to certain animals,” such as imputing to a person their qualities, may be libelous. Eolk. *202Starkie, Sland. 165. The learned counsel of the appellant claims that the language used in this publication is equivocal or ambiguous. If these words mean anything, they mean to attribute to the plaintiff the meanest of character and conduct. They certainly have not two meanings, one of which may be innocent and the other libelous. They are not ambiguous. It is further claimed that the words are not libelous because their allusions to certain transactions, which give to them a particular meaning, are not understood or explained by innuendo, and hence they have a doubtful meaning; and it is said in the brief of the learned counsel for the appellant, by way of illustration: “ A man may be called a swine because he is gluttonous, or because he is grasping or self-seeking, and the court cannot say in which of these senses the word is here used.” If this word may be understood to impute either or both of these base qualities to the plaintiff it is sufficient.
In comparing the plaintiff’s present character and condition with that of a swine, the publication does not limit the imputation to any particular quality of that animal, and therefore the public may well understand that it was intended to impute to him all of the offensive qualities of a hog, and certainly the article was not intended to give the plaintiff the credit of having any of the good qualities of that animal, if it has any. The obvious meaning of the publication is well expressed by the learned counsel in his brief, even at a close risk of a repetition of the libel, when he says: “It seems most likely, therefore, that the libelous charge which rankled and festered in the plaintiff’s breast for the nine long weary months between the publication of this alleged libel and the commencement of this action was that he, the Idng of the Norwegians, who hacl so long eoyoyed the confidence and esteem of the community, had become a swi/ne, or, to put it as it is more commonly a/nd vigorously put, a hog,” i. e., like a hog, as far as a man can possess the offen*203sive characteristics of a hog. A precise precedent of this libel may not be found in the books, but it clearly falls within the rule of all cases in which the libel contained a gross imputation upon the character and conduct of the plaintiff, tending to bring him into ridicule and contempt, and the citation of the thousands of quite similar cases is unnecessary. The sum of all of them is “that language in writing (concerning an individual as such) is actionable per se, which denies to a man the possession of some such worthy quality as every man is a priori to be taken to possess, or which tends to bring a party into public hatred or disgrace, or to degrade him in society, or to expose him to hatred, contempt, or ridicule, or which reflects upon his character or imports something disgraceful to him, or throws contumely on him, or contumely and odium, or tends to vilify him or injure his character, or diminish his reputation, or which is injurious to his character, or social character, or shows him to be immoral or ridiculous, or imputes to him a degradation of character,” etc. Townsh. Sland. & Lib. § 176.
See note to this case in 25 N. ~W. Rep. 16. — Rep.
It is too clear for further argument that this case falls far within these rules. The demurrer was properly overruled.
By the Oov/rt.— The order of the circuit court is affirmed, and the cause remanded for further proceedings according to law.